                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DWAYNE ROEBUCK, SR.,                            )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 17-CV-1219-SMY-RJD
                                                 )
 LILLIAN OVERALL and STEPHANIE                   )
 ETCHASON,                                       )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 50), recommending the granting of Defendants’

Motion to Summary Judgment (Doc. 33). No objections have been filed to the Report. For the

following reasons, Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusions that Defendants are

entitled to summary judgment on Plaintiff’s claim that they were deliberately indifferent to his

tooth infection and pain in violation of the Eighth Amendment. The Court finds no clear error in

Judge Daly’s findings, analysis and conclusions, and adopts her Report and Recommendation in

its entirety. Accordingly, Defendant’s Motion for Summary Judgment (Doc. 33) is GRANTED.

                                           Page 1 of 2
The Clerk shall enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: September 13, 2019


                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 2 of 2
